DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Priority
Acknowledgment is made of applicant’s claim for foreign priority under 35 U.S.C. 119 (a)-(d). 

Claim Objections
Claims 7 and 8 are objected to because of the following informalities:  
In claims 7 and 8, “comunicatable” should read “communicable”.
Appropriate correction is required.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.


1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
Claims 1 and 7-9 are rejected under 35 U.S.C. 103 as being unpatentable over Hwang et al. (US 10127795, hereinafter Hwang) in view of Kawagishi (US 20170270796, hereinafter Kawagishi), and further in view of Brady (US 20200258018, hereinafter Brady).
Regarding claims 1, 7 and 9, Hwang teaches a driving support apparatus, system and method comprising, 
a vehicle-mounted device installed in a vehicle that is under automatic driving control, a mobile terminal of a user of the vehicle, and a server connected to the vehicle-mounted device and the mobile terminal, which are comunicatable with each other through a network, wherein (See at least Hwang: Fig. 1; Col. 6, lines 32-37)
 (See at least Hwang: Col. 8, lines 41-45),
… the server sends a return command for moving the vehicle to the exit location to the vehicle-mounted device, … to move the vehicle to the exit location … (See at least Hwang: Col. 8, lines 41-45), and 
upon receiving the return command, the vehicle-mounted device moves the vehicle to the exit location (See at least Hwang: Col. 8, lines 41-45).
Yet, Hwang does not explicitly teach:
the mobile terminal sends a return request …
upon receiving the return request, …
…when a return time required …
…is less than an available return time …
However, in the same field of endeavor, Kawagishi teaches:
the mobile terminal sends a return request (See at least Kawagishi: Para. 0064)…
upon receiving the return request (See at least Kawagishi: Para. 0064)…
Therefore, it would be obvious to one of the ordinary skill in the art, before the effective filing date of the claimed invention, to have modified the driving support apparatus, system and method of Hwang, to incorporate mobile terminal sends a return request, as taught by Kawagishi, for the benefit of saving time and effort (see at least Kawagishi: Para. 0005, 0006).
Yet, Hwang in combination with Kawagishi does not explicitly teach:
…when a return time required …
…is less than an available return time …

…when a return time required (See at least Brady: Para. 0035)…
…is less than an available return time (See at least Brady: Para. 0035)…
Therefore, it would be obvious to one of the ordinary skill in the art, before the effective filing date of the claimed invention, to have modified the driving support apparatus, system and method of Hwang in combination with Kawagishi, to incorporate return time, as taught by Brady, for the benefit of increasing efficiency and saving time (see at least Brady: Para. 0209, 0230).

Regarding claim 8, Hwang in combination with Kawagishi and Brady teaches the driving support system according to claim 7. Hwang further teaches: 
wherein the mobile terminal is connected to the vehicle-mounted device, which are communicatable with each other, and sends the return command to the vehicle-mounted device (See at least Hwang: Fig. 1; Col. 6, lines 32-37)

Claim 2 is rejected under 35 U.S.C. 103 as being unpatentable over Hwang in view of Kawagishi and Brady, as applied to claim 1 above, and further in view of Lan et al. (US 20180065504, hereinafter Lan).
Regarding claim 2, Hwang in combination with Kawagishi and Brady teaches the driving support apparatus according to claim 1. 
Although Hwang in combination with Kawagishi and Brady teaches return time, Hwang in combination with Kawagishi and Brady teaches return time does not explicitly teach:
wherein the return time is calculated in accordance with an elapsed time from the exit of the user from the vehicle.
However, in the same field of endeavor, Lan teaches:
(See at least Lan: Para. 0005).
It would have been obvious to one of ordinary skill in the art to include in the driving support apparatus of Hwang in combination with Kawagishi and Brady with elapsed time as taught by Lan since the claimed invention is merely a combination of old elements, and in the combination each element merely would have performed the same function as it did separately, and one of ordinary skill in the art would have recognized that the results of the combination will calculate the amount of time after exiting vehicle.

Claim 3 is rejected under 35 U.S.C. 103 as being unpatentable over Hwang in view of Kawagishi and Brady, as applied to claim 1 above, and further in view of Hilgers et al. (US 20210082287, hereinafter Hilgers).
Regarding claim 3, Hwang in combination with Kawagishi and Brady teaches the driving support apparatus according to claim 1. Hwang further teaches:
further comprising: 
a memory that stores a destination (See at least Hwang: Fig. 8; Col. 7, lines 3-27) and…
Yet, Hwang in combination with Kawagishi does not explicitly teach:
… determines the available return time in accordance with an allowable time between the expected arrival time and the target arrival time.
However, in the same field of endeavor, Brady teaches:
… determines the available return time in accordance with an allowable time between the expected arrival time and the target arrival time (See at least Brady: Para. 0035)…
Therefore, it would be obvious to one of the ordinary skill in the art, before the effective filing date of the claimed invention, to have modified the driving support apparatus of Hwang in combination (see at least Brady: Para. 0209, 0230).
Yet, Hwang in combination with Kawagishi and Brady does not explicitly teach:
…a target arrival time of a passenger riding in the vehicle, wherein 
the processor calculates an expected arrival time at which the vehicle is expected to arrive at the destination of the passenger based on a driving route of the vehicle, and…
However, in the same field of endeavor, Hilgers teaches:
…a target arrival time of a passenger riding in the vehicle (See at least Hilgers: Para. 0047), wherein 
the processor calculates an expected arrival time at which the vehicle is expected to arrive at the destination of the passenger based on a driving route of the vehicle (See at least Hilgers: Para. 0047), and …
Therefore, it would be obvious to one of the ordinary skill in the art, before the effective filing date of the claimed invention, to have modified the driving support apparatus of Hwang in combination with Kawagishi and Brady, to incorporate expected arrival time, as taught by Hilgers, for the benefit of increasing inclusiveness (see at least Hilgers: Para. 0002).

Claim 4 is rejected under 35 U.S.C. 103 as being unpatentable over Hwang in view of Kawagishi and Brady, as applied to claim 1 above, further in view of Stock et al. (US 20180174264, hereinafter Stock), and further in view of Faenger (US 20110275358, hereinafter Faenger).
Regarding claim 4, Hwang in combination with Kawagishi and Brady teaches the driving support apparatus according to claim 1. 
Yet, Hwang in combination with Brady does not explicitly teach:

However, in the same field of endeavor, Kawagishi teaches:
…for sending the return request on the mobile terminal, to the mobile terminal through the communication device (See at least Kawagishi: Para. 0064).
Therefore, it would be obvious to one of the ordinary skill in the art, before the effective filing date of the claimed invention, to have modified the driving support apparatus of Hwang in combination with Brady, to incorporate mobile terminal sends a return request, as taught by Kawagishi, for the benefit of saving time and effort (see at least Kawagishi: Para. 0005, 0006).
Yet, Hwang in combination with Kawagishi and Brady does not explicitly teach:
wherein upon detecting that the user has exited the vehicle, the processor sends a signal for displaying a return button …
However, in the same field of endeavor, Stock teaches:
… for displaying a return button (See at least Stock: Para. 0018)…
It would have been obvious to one of ordinary skill in the art to include in the driving support apparatus of Hwang in combination with Kawagishi and Brady with displaying a return button as taught by Stock since the claimed invention is merely a combination of old elements, and in the combination each element merely would have performed the same function as it did separately, and one of ordinary skill in the art would have recognized that the results of the combination will increase mobility and convenience.
Yet, Hwang in combination with Kawagishi, Brady and Stock does not explicitly teach:
wherein upon detecting that the user has exited the vehicle, the processor sends a signal …

wherein upon detecting that the user has exited the vehicle, the processor sends a signal (See at least Faenger: Para. 0043)…
Therefore, it would be obvious to one of the ordinary skill in the art, before the effective filing date of the claimed invention, to have modified the driving support apparatus of Hwang in combination with Kawagishi, Brady and Stock, to incorporate sending signal when exiting vehicle, as taught by Faenger, for the benefit of saving time and increasing safety (see at least Faenger: Para. 0007).

Claim 5 is rejected under 35 U.S.C. 103 as being unpatentable over Hwang in view of Kawagishi, Brady, Stock and Faenger, as applied to claim 4 above, and further in view of McKalip et al. (US 20160180682, hereinafter McKalip).
Regarding claim 5, Hwang in combination with Kawagishi, Brady, Stock and Faenger teaches the driving support apparatus according to claim 4. 
Although Hwang in combination with Kawagishi, Brady, Stock and Faenger teaches return button on the mobile terminal, Hwang in combination with Kawagishi, Brady, Stock and Faenger does not explicitly teach:
wherein the signal for displaying the return button on the mobile terminal further displays an available time remaining of the return button on the mobile terminal.
However, in the same field of endeavor, McKalip teaches:
wherein the signal for displaying the return button on the mobile terminal further displays an available time remaining of the return button on the mobile terminal (See at least McKalip: Para. 0091).
.

Claim 6 is rejected under 35 U.S.C. 103 as being unpatentable over Hwang in view of Kawagishi and Brady, as applied to claim 1 above, further in view of Shah et al. (US 20190342739, hereinafter Shah), and further in view of Fujimoto et al. (US 20200175558, hereinafter Fujimoto).
Regarding claim 6, Hwang in combination with Kawagishi and Brady teaches the driving support apparatus according to claim 1. Hwang further teaches:
 …sends a command for moving the retrieved second vehicle to the exit location to the vehicle-mounted device of the second vehicle through the communication device (See at least Hwang: Col. 8, lines 41-45).
Yet, Hwang in combination with Kawagishi does not explicitly teach:
wherein when the return time is equal to or greater than the available return time, the processor retrieves a second vehicle that is present within a certain range from the exit location, and…
However, in the same field of endeavor, Brady teaches:
… return time (See at least Brady: Para. 0035)…
… return time (See at least Brady: Para. 0035)…
Therefore, it would be obvious to one of the ordinary skill in the art, before the effective filing date of the claimed invention, to have modified the driving support apparatus of Hwang in combination (see at least Brady: Para. 0209, 0230).
Yet, Hwang in combination with Kawagishi and Brady does not explicitly teach:
wherein when … time is equal to or greater than the available …time, the processor retrieves a second vehicle that is present within a certain range from the exit location, and…
However, in the same field of endeavor, Shah teaches:
…the processor retrieves a second vehicle that is present within a certain range from the exit location (See at least Shah: Para. 0043), and…
Therefore, it would be obvious to one of the ordinary skill in the art, before the effective filing date of the claimed invention, to have modified the driving support apparatus of Hwang in combination with Kawagishi and Brady, to incorporate retrieving vehicle in certain range, as taught by Shah, for the benefit of optimizing tasks of vehicles (see at least Shah: Para. 0043).
Yet, Hwang in combination with Kawagishi, Brady and Shah does not explicitly teach:
wherein when … time is equal to or greater than the available …time…
However, in the same field of endeavor, Fujimoto teaches:
wherein when … time is equal to or greater than the available …time (See at least Fujimoto: Para. 0105), and…
	As time threshold is a common activity for making determination or judgment,  it would have been obvious to try, by one of ordinary skill in the art before the effective filing date of the claimed invention, to have time is equal to or greater than the available time of Fujimoto and incorporate it into the driving support apparatus of Hwang in combination with Kawagishi, Brady and Shah since there are a finite number of identified, predictable potential solutions (i.e. less, equal or greater than the time threshold) to the recognized need (making determination accordingly) and one of ordinary skill in the art 

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to YUFENG ZHANG whose telephone number is (469)295-9231.  The examiner can normally be reached on Monday to Friday 8am-5pm CT.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Geepy Pe can be reached on (571) 270-3703.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


YUFENG ZHANG
Examiner
Art Unit 3663B



/Y.Z./Examiner, Art Unit 3663                                                                                                                                                                                                        
/TYLER J LEE/Primary Examiner, Art Unit 3663